PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314





In re Application of Akiba et al. 
Appl. No.: 16/727,070
Filed: 26 Dec 2019
For:  SENSOR MODULE AND PROTECTIVE GLASS
:::::


DECISION ON PETITION
UNDER 37 CFR § 1.181




This is a decision on a petition under 37 CFR §1.181(A)(3), filed on November 4, 2021, requesting consideration of the Information Disclosure Statement (IDS) filed October 26, 2021. The petition is before the director of Technology Center 2800 for a decision.

The petition is DISMISSED as moot.

A review of the application file record reveals that information cited in the IDS filed on October 26, 2021 has been considered and a copy of the Form PTO-1449, initialed by the examiner as having been considered, was mailed on November 16, 2021. Accordingly, the relief requested by the petition is now moot.

Telephone inquiries should be directed to Lisa Caputo, Supervisory Patent Examiner, at (571) 272-2388. 

/TASHIANA R ADAMS/ 
Director, Technology Center2800
____________________________________
Tashiana Adams, TC Director
Technology Center 2800
 

TA/lc:hp 
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855